FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2022

                                     No. 04-22-00013-CV

                  THE HENDERSON-WESSENDORFF FOUNDATION,
                                 Appellant

                                               v.

                     PIONEER NATURAL RESOURCES USA, INC.,
                                   Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 17-08-00196-CVK
                          Honorable Lynn Ellison, Judge Presiding


                                        ORDER

        Appellant’s brief was originally due March 24, 2022. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to April 11, 2022. On
April 11, 2022, appellant filed a motion requesting an additional extension of time to file the
brief until May 11, and we granted appellant’s motion.

       On May 12, 2022, appellant filed a third motion for extension of time requesting an
additional 14 days to file the brief, for a total extension of 62 days. After consideration, we
GRANT the motion and ORDER appellant to file its brief by May 25, 2022. Counsel is
advised that no further extensions of time will be granted absent extraordinary
circumstances.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court